PER CURIAM.
Appellants, Carl P. and Mary L. Boozer and Amcope Corporation, Inc., appeal from the order of the trial court granting the appellees’, NCNB National Bank of Florida; Jack Pines and C.A. Boswell, as co-personal representatives of the Estate of Phillip Ber-kovitz, deceased; C. Linden Davidson, Howard C. Lucas, and Swan’s Grove Three, Inc., motion to enforce mediation agreement. We affirm the trial court’s order enforcing the mediation agreement. However, we remand this case to the trial court for clarification of the order.
In the order enforcing the mediation agreement, the court indicated the quitclaim deed should contain restrictive covenants concerning the fence requirements. Although the mediation agreement provides for the immediate erection of a hog wire fence and the future erection of a chain link' fence, the agreement does not necessitate that language in either a restrictive covenant or a reverter clause.
*906Because the trial court’s order requires a restrictive covenant in the deed, we remand to the trial court for correction of the order by deleting that language.
SCHOONOVER, A.C.J., and LAZZARA and QUINCE, JJ., concur.